Case 1:20-cr-00278-TNM Document 33-5 Filed 08/10/21 Page 1 of 3




                    Exhibit 4
          Case 1:20-cr-00278-TNM Document 33-5 Filed 08/10/21 Page 2 of 3

                                                       U.S. Department of Justice

                                                       Criminal Division



Fraud Section                                         Washington, D.C. 20530

                                                      April 14, 2021

VIA E-MAIL
Ronald S. Herzog, Esq
Goldberg Segalla
655 Main Street
Buffalo, NY 14203

         Re:    United States v. Berman, 1:20-cr-00278 (D.D.C.)
                Expert Disclosure

Dear Counsel:

       This letter serves as a supplemental expert disclosure pursuant to Federal Rule of Criminal
Procedure 16(a)(1)(G). As detailed in our February 17, 2021 disclosure, in its case-in-chief, the
Government anticipates calling Thomas I. Carocci, Esq., who serves as Assistant General Counsel
with the Financial Industry Regulatory Authority’s (“FINRA”) Criminal Prosecution Assistance
Group.

        As previously stated, we anticipate that Mr. Carocci will testify about the securities
markets, including their structure and operations; stocks, options, convertible notes/securities, and
other financial instruments at issue in this matter and trading and market practices related thereto;
mandatory securities filings; and the effect of market-moving events on stock price and volume.
Mr. Carocci may further testify about the trading involved in the securities fraud scheme charged
in the Indictment in this matter.

        Specifically, Mr. Carocci may testify about trading by specific shareholders (including
victims), the effect of market-moving events such as press releases and periodic disclosures and
reports issued by Decision Diagnostics Corp. on stock prices, and the use by Mr. Berman, Alpha
Capital Anstalt, and others of stock sales, convertible notes/securities, and offerings to benefit Mr.
Berman.

        Mr. Carocci’s testimony will be based on his training and experience in securities market
regulation and compliance, which he has obtained in several decades of employment by FINRA,
the National Association of Securities Dealers, and at private financial institutions. Previously,
we provided Mr. Carocci’s curriculum vitae and other relevant documents to you.

       Mr. Carocci has not been retained by Government counsel and will testify in his capacity
as an employee of FINRA. Accordingly, the Government has no retainer agreement with Mr.
Carocci.
         Case 1:20-cr-00278-TNM Document 33-5 Filed 08/10/21 Page 3 of 3




        In addition, we anticipate the possibility of dividing Mr. Carocci’s testimony into two
distinct segments, with Mr. Carocci providing an overview of the securities markets towards the
beginning of the government’s case-in-chief, before reviewing relevant trading later in the
government’s case-in-chief. Mr. Carocci has testified in this fashion before, see, e.g., United States
v. Mower, 2:09-cr-00460 (D. Ut.) (2015). Please let us know by April 30, 2021 if you intend to
object should the government choose to divide Mr. Carocci’s testimony into two parts.

       The Government reserves the right to supplement this disclosure in advance of trial.
Further, as previously requested and required by the Court’s previous orders, to the extent
Defendant intends to introduce testimony under Federal Rules of Evidence 702, 703, or 705, please
provide the applicable disclosures pursuant to Federal Rule of Criminal Procedure 16(b)(1)(C).

       Please do not hesitate to contact us if you have any questions.

                                                        Sincerely,

                                                        DANIEL KAHN
                                                        Acting Chief, Fraud Section

                                                  By:      /s/ Justin D. Weitz________________
                                                        Christopher Fenton, Trial Attorney
                                                        Justin D. Weitz, Principal Assistant Chief
                                                        Criminal Division, Fraud Section
                                                        United States Department of Justice

cc: Walter Loughlin, Esq. (via email: walter.loughlin@gmail.com)
